15‐1518‐cr 
     United States v. Jones 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                 ________ 
 6                                       
 7                            AUGUST TERM, 2015 
 8                                       
 9                          ARGUED: APRIL 27, 2016  
10                        DECIDED: SEPTEMBER 11, 2017 
11                        AMENDED: OCTOBER 5, 2017 
12                                       
13                               No. 15‐1518‐cr 
14                                       
15                        UNITED STATES OF AMERICA, 
16                                  Appellee, 
17                                       
18                                     v. 
19                                       
20                               COREY JONES, 
21                            Defendant‐Appellant. 
22                                 ________ 
23                                       
24               Appeal from the United States District Court 
25                   for the Eastern District of New York. 
26           No. 13 Cr. 00438 – Nicholas G. Garaufis, District Judge. 
27                                 ________ 
28                                       
29   Before: WALKER, CALABRESI, and HALL, Circuit Judges. 
30                                 ________ 
31    
32         Defendant Corey Jones appeals from a sentence entered in the 

33   United  States  District  Court  for  the  Eastern  District  of  New  York 
     2                                                                  15‐1518‐cr


 1   (Garaufis, J.) following a jury‐trial conviction for assaulting a federal 

 2   officer in violation of 18 U.S.C. § 111. He was sentenced as a career 

 3   offender principally to 180 months in prison to be followed by three 

 4   years  of  supervised  release.  The  primary  basis  for  Jones’  appeal  is 

 5   that,  in  light  of  the  Supreme  Court’s  holding  in  Johnson  v.  United 

 6   States, 559 U.S. 133 (2010) (Johnson I), New York first‐degree robbery 

 7   is no longer categorically a crime of violence under the force clause 

 8   of  the  Career  Offender  Guideline,  U.S.S.G.  §§  4B1.1  and  4B1.2,  and 

 9   that  the  district  court  therefore  erred  in  concluding  that  his  prior 

10   conviction for first‐degree robbery would automatically serve as one 

11   of the predicate offenses for a career offender designation.  

12          After  oral  argument  in  this  matter,  the  Supreme  Court 

13   decided Beckles v. United States, 137 S. Ct. 886 (2017), which held that 

14   the residual clause of the Career Offender Guideline—a second basis 

15   for finding a crime of violence—was not unconstitutional. The Court 

16   reached  this  conclusion  notwithstanding  the  government’s 

17   concession  to  the  contrary  in  cases  around  the  country  that  the 

18   residual clause, like the identically worded provision of the Armed 

19   Career Criminal Act (“ACCA”), was void for vagueness. In light of 

20   Beckles,  we  find  that  New  York  first‐degree  robbery  categorically 

21   qualifies  as  a  crime  of  violence  under  the  residual  clause  and 

22   therefore  need  not  address  Jones’  argument  based  on  the  force 

23   clause. We also find that his sentence is substantively reasonable and 
     3                                                                 15‐1518‐cr


 1   therefore  AFFIRM  the  sentence  imposed  by  the  district  court  and 

 2   REMAND  for  further  consideration  as  may  be  just  under  the 

 3   circumstances.   

 4          Judge CALABRESI and Judge HALL concur in the opinion of the 

 5   Court.  Judge  CALABRESI  files  a  separate  concurring  opinion,  which 

 6   Judge HALL joins. 

 7                                    ________ 

 8                        BRIDGET  M.  ROHDE,  Acting  Assistant  United 
 9                        States  Attorney  (Amy  Busa,  Assistant  United 
10                        States  Attorney,  on  the  brief),  for  Acting  United 
11                        States  Attorney  for  the  Eastern  District  of  New 
12                        York, for Appellee. 
13                        MATTHEW  B.  LARSEN, Assistant Federal Defender, 
14                        Federal  Public  Defenders  of  New  York,  New 
15                        York, NY, for Defendant‐Appellant. 
16                                    ________ 

17   JOHN M. WALKER, JR., Circuit Judge: 

18          Defendant Corey Jones appeals from a sentence entered in the 

19   United  States  District  Court  for  the  Eastern  District  of  New  York 

20   (Garaufis, J.) following a jury trial conviction for assaulting a federal 

21   officer in violation of 18 U.S.C. § 111. He was sentenced as a career 

22   offender principally to 180 months in prison to be followed by three 

23   years  of  supervised  release.  The  primary  basis  for  Jones’  appeal  is 

24   that,  in  light  of  the  Supreme  Court’s  holding  in  Johnson  v.  United 

25   States, 559 U.S. 133 (2010) (Johnson I), New York first‐degree robbery 

26   is no longer categorically a crime of violence under the force clause 
     4                                                                  15‐1518‐cr


 1   of  the  Career  Offender  Guideline,  U.S.S.G.  §§  4B1.1  and  4B1.2,  and 

 2   that  the  district  court  therefore  erred  in  concluding  that  his  prior 

 3   conviction for first‐degree robbery would automatically serve as one 

 4   of the predicate offenses for a career offender designation.  

 5          After  oral  argument  in  this  matter,  the  Supreme  Court 

 6   decided Beckles v. United States, 137 S. Ct. 886 (2017), which held that 

 7   the residual clause of the Career Offender Guideline—a second basis 

 8   for finding a crime of violence—was not unconstitutional. The Court 

 9   reached  this  conclusion  notwithstanding  the  government’s 

10   concession  to  the  contrary  in  cases  around  the  country  that  the 

11   residual clause, like the identically worded provision of the Armed 

12   Career Criminal Act (“ACCA”), was void for vagueness. In light of 

13   Beckles,  we  find  that  New  York  first‐degree  robbery  categorically 

14   qualifies  as  a  crime  of  violence  under  the  residual  clause  and 

15   therefore  need  not  address  Jones’  argument  based  on  the  force 

16   clause. We also find that his sentence is substantively reasonable and 

17   therefore  AFFIRM  the  sentence  imposed  by  the  district  court  and 

18   REMAND  for  further  consideration  as  may  be  just  under  the 

19   circumstances.   

20          Judge CALABRESI and Judge HALL concur in the opinion of the 

21   Court.  Judge  CALABRESI  files  a  separate  concurring  opinion,  which 

22   Judge HALL joins. 
     5                                                                   15‐1518‐cr

 1                                BACKGROUND 

 2          On  June  21,  2013,  Corey  Jones  was  finishing  a  ninety‐two 

 3   month  federal  sentence  for  unlawful  gun  possession  in  a  halfway 

 4   house.  Jones  verbally  threatened  a  staff  member,  a  violation  of  the 

 5   rules  of  the  halfway  house,  and  thereby  was  remanded  to  the 

 6   custody of the Bureau of Prisons. Two Deputy U.S. Marshals arrived 

 7   to  take  Jones  to  prison,  but  Jones  resisted  the  Marshals’  efforts  to 

 8   take him into custody. During the ensuing altercation, Jones bit the 

 9   finger  of  one  of  the  Marshals,  who  suffered  puncture  wounds, 

10   necessitating  antibiotics  and  a  tetanus  vaccine  at  a  hospital.  This 

11   assault,  it  turned  out,  had  grave  consequences  for  Jones  who  was 

12   now  in  all  likelihood  a  “career  offender”  subject  to  a  greatly 

13   enhanced sentence. 

14          A  jury  convicted  Jones  of  assaulting  a  federal  officer  in 

15   violation of 18 U.S.C. § 111.  In the pre‐sentence report, the probation 

16   officer calculated a relatively modest base offense level of fifteen for 

17   the assault. But the probation officer then determined that Jones was 

18   a  career  offender  pursuant  to  the  Career  Offender  Guideline 

19   because, in addition to (1) being over eighteen years of age when he 

20   committed the assault and (2) the assault being a crime of violence, 

21   (3) he had at least two prior felony convictions of a crime of violence. 

22   According  to  the  report,  Jones’  previous  two  convictions  in  New 

23   York for first‐degree robbery and second‐degree assault satisfied the 
     6                                                                   15‐1518‐cr


 1   third  element  of  the  test.  The  probation  officer,  following  U.S.S.G. 

 2   § 4B1.1,  increased  the  offense  level  to  thirty‐two,  which,  when 

 3   combined  with  Jones’  criminal  history  category  of  VI,  resulted  in  a 

 4   Guidelines range of 210 to 262 months of incarceration. Because the 

 5   statutory  maximum  for  assault  is  twenty  years,  the  effective 

 6   Guidelines range was 210 to 240 months.  

 7          The  district  court  adopted  the  findings  of  the  pre‐sentence 

 8   report and sentenced Jones to 180 months, or fifteen years, in prison 

 9   for  the  assault,  to  be  followed  by  three years  of  supervised  release. 

10   Jones now appeals his sentence, arguing, first, that the district court 

11   erred  in  designating  him  a  career  offender  and,  second,  that  his 

12   sentence is substantively unreasonable.  

13          After  oral  argument,  we  published  an  opinion  that  resolved 

14   Jones’  appeal  in  his  favor.  The  government  had  conceded  that  the 

15   residual clause was void for vagueness, and we concluded that the 

16   force  clause  could  not  be  applied  to  Jones  for  reasons  not  relevant 

17   here. Shortly after our decision was issued, however, we vacated the 

18   opinion  in  order  to  await  the  Supreme  Court’s  decision  in  Beckles. 

19   See United States v. Jones, 838 F.3d 291, 291 (2d Cir. 2016) (mem.). 

20          Beckles addressed the constitutionality of the Career Offender 

21   Guideline’s residual clause, which was in effect at the time of Jones’ 

22   sentencing  but  has  since  been  removed  and  replaced  with  new 
     7                                                                                         15‐1518‐cr


 1   language.1  Following  Johnson  v.  United  States,  135  S.  Ct.  2551,  2557 

 2   (2015) (Johnson II), which held that the residual clause of the ACCA 

 3   was  unconstitutionally  void  for  vagueness,  there  existed  a  general 

 4   belief  that  the  identically  worded  residual  clause  of  the  Career 

 5   Offender  Guideline  was  similarly  unconstitutional,  as  the 

 6   government  had  consistently  maintained.  In  Beckles,  however,  the 

 7   Court held that the residual clause of the Career Offender Guideline 

 8   is  immune  from  void‐for‐vagueness  challenges,  as  are  the 

 9   Guidelines  generally.  Beckles,  137  S.  Ct.  at  892.  After  Beckles,  we 

10   invited the parties in this case to provide supplemental briefing as to 

11   whether first‐degree robbery, as defined in New York, categorically 

12   qualifies  as  a  crime  of  violence  under  the  previously  codified 

13   residual clause of the Career Offender Guideline.2 We now address 

14   that question. 



          1 After Johnson v. United States, 135 S. Ct. 2551, 2557 (2015) (Johnson II), the Sentencing 
     Commission  amended  the  Guidelines,  effective  August  1,  2016,  to  remove  the  residual 
     clause.  The  Sentencing  Commission  noted  disagreements  among  courts  of  appeals 
     regarding  whether  the  clause  was  unconstitutionally  vague  in  light  of  Johnson  II  and 
     whether  the  Guidelines  were  susceptible  to  a  vagueness  challenge.  U.S.  Sentencing 
     Comm’n,  Amendments  to  the  Sentencing  Guidelines  4–5  (Jan.  21,  2016), 
     https://www.ussc.gov/sites/default/files/pdf/amendment‐process/official‐text‐
     amendments/20160121_Amendments_0.pdf. The Commission, without taking a position 
     on  the  constitutionality  of  the  residual  clause,  “determined  that  the  residual  clause  .  .  . 
     implicates  many  of  the  same  concerns  cited  by  the  Supreme  Court  in  [Johnson  II]”  and 
     removed  it  “as  a  matter  of  policy.”  Id.  at  5.  The  Commission  suggested  that  the 
     amendment would alleviate application difficulties associated with the clause and some 
     of the ongoing litigation and uncertainty resulting from Johnson II. Id. 
           The  alternative  basis  for  the  career  offender  enhancement—the  commission  of  a 
          2

     “controlled substance offense”—is not relevant here. See U.S.S.G. § 4B1.1(a). 
     8                                                                 15‐1518‐cr

 1                                 DISCUSSION 

 2          As noted, prior to Beckles, Jones’ argument centered upon the 

 3   force  clause  of  the  Career  Offender  Guideline.  Aided  now  by  the 

 4   Supreme  Court’s  holding  that  the  residual  clause  of  the  Career 

 5   Offender  Guideline  is  not  void  for  vagueness,  we  find  that  first‐

 6   degree  robbery  as  defined  in  New  York  is  categorically  a  crime  of 

 7   violence  under  the  residual  clause  and  thus  we  need  not  address 

 8   Jones’ argument based on the force clause.  

 9          In  the  district  court,  Jones  contested  his  career  offender 

10   designation  solely  on  the  basis  that  his  first‐degree  robbery 

11   conviction occurred when he was a juvenile. He raised no argument 

12   that  robbery  in  New  York  was  not  a  crime  of  violence.  We 

13   accordingly  review  his  present  challenge  on  that  ground  for  plain 

14   error. See United States v. Gamez, 577 F.3d 394, 397 (2d Cir. 2009) (per 

15   curiam). To meet this standard, Jones must establish the existence of 

16   (1) an error; (2) “that is plain”; (3) “that affects substantial rights”; (4) 

17   and  that  “seriously  affects  the  fairness,  integrity,  or  public 

18   reputation  of  judicial  proceedings.”  Id.  (alterations  and  citation 

19   omitted). We apply this standard less “stringently in the sentencing 

20   context, where the cost of correcting an unpreserved error is not as 

21   great as in the trial context.” Id. We first address point (1): whether 

22   the district court committed error of any kind in designating Jones a 

23   career offender.  
     9                                                                 15‐1518‐cr

 1           I.    The Legal Provisions at Issue in This Appeal 

 2          This  appeal  involves  the  interplay  between  substantive  state 

 3   criminal  law  and  the  federal  Sentencing  Guidelines  (“Guidelines”). 

 4   The  question  we  face  is  straightforward:  is  first‐degree  robbery  in 

 5   New  York,  defined  in  New  York  Penal  Law  §§  160.00  and  160.15, 

 6   however  it  may  be  committed,  categorically  a  crime  of  violence 

 7   under the Career Offender Guideline?   

 8          A defendant commits robbery in New York when he “forcibly 

 9   steals property,” which the statute defines as “a larceny” involving 

10   the use or threatened “immediate use of physical force upon another 

11   person.”  N.Y. Penal Law § 160.00.  The various degrees of robbery, 

12   which carry different penalties, turn upon the presence of particular 

13   aggravating  factors.  Compare  §  160.05  (defining  third‐degree 

14   robbery),  with  §  160.10  (defining  second‐degree  robbery),  and  with 

15   § 160.15 (defining first‐degree robbery). First‐degree robbery occurs 

16   when  a  defendant  commits  robbery  and  during  the  course  of  the 

17   crime  or  his  immediate  flight  either  “(1)  [c]auses  serious  physical 

18   injury to any person who is not a participant in the crime; or (2) [i]s 

19   armed  with  a  deadly  weapon;  or  (3)  [u]ses  or  threatens  the 

20   immediate  use  of  a  dangerous  instrument;  or  (4) [d]isplays  what 

21   appears to be a . . . firearm.” § 160.15.  

22          The  Career  Offender  Guideline  enhances  sentences  for 

23   defendants  in  federal  court  who  satisfy  certain  criteria.  See  U.  S. 
     10                                                                                 15‐1518‐cr


 1   Sentencing  Guidelines  Manual  § 4B1.1(a)  (U.S.  Sentencing  Comm’n 

 2   Nov. 2014) (U.S.S.G.). A defendant is a career offender if (1) he is “at 

 3   least  eighteen  years  old  at  the  time  [he]  committed  the  instant 

 4   offense  of  conviction”;  (2)  his  “instant  offense  of  conviction  is  a 

 5   felony  that  is  . . .  a  crime  of  violence”;  and  (3)  he  “has  at  least  two 

 6   prior felony convictions of . . . a crime of violence.” Id.  

 7                At the time of Jones’ sentencing in 2015,3 as mentioned earlier, 

 8   there  were  two  separate  clauses  defining  “crime  of  violence.”  See 

 9   § 4B1.2(a).  The  first  definition,  the  “force  clause,”  specifies  that  a 

10   crime  of  violence  is  a  felony  “that  has  as  an  element  the  use, 

11   attempted use, or threatened use of physical force against the person 

12   of  another.”  §  4B1.2(a)(1).  The  second  clause  enumerates  several 

13   offenses that qualify as crimes of violence—“burglary of a dwelling, 

14   arson,  []  extortion[,  or]  involves  use  of  explosives”—before  ending 

15   with  the  “residual  clause,”  which  specifies  that  a  crime  of  violence 

16   also  includes  any  offense  that  “otherwise  involves  conduct  that 

17   presents  a  serious  potential  risk  of  physical  injury  to  another.” 

18   § 4B1.2(a)(2) (2015).   




           3    With only one exception not relevant here, district courts are to sentence defendants 
     pursuant to the version of the Guidelines in effect on the date of sentencing. See 18 U.S.C. 
     § 3553(a)(4)(A); see also Beckles, 137 S. Ct. at 890 & n.1. Accordingly, all references to the 
     Guidelines  are  to  the  November  2014  version,  which  was  in  effect  when  Jones  was 
     sentenced on April 24, 2015.
     11                                                                     15‐1518‐cr

 1           II.   The Categorical and Modified Categorical Approaches 

 2          The  Supreme  Court  has  set  forth  the  methodology  for 

 3   determining  whether  a  state  conviction  qualifies  as  a  predicate 

 4   offense  for  a  federal  sentence  enhancement.  There  are  two  possible 

 5   methods:  the  categorical  approach  and  the  modified  categorical 

 6   approach. See Descamps v. United States, 133 S. Ct. 2276, 2281 (2013). 

 7          The categorical approach is confined to an examination of the 

 8   legal  elements  of  the  state  criminal  statute  to  determine  whether 

 9   they  are  identical  to  or  narrower  than  the  relevant  federal  statute. 

10   See  id.  If  so,  a  conviction  under  the  state  statute  categorically 

11   qualifies  as  a  predicate  offense.  See  id.  However,  if  the  state  statute 

12   criminalizes  any  conduct  that  would  not  fall  within  the  scope  of 

13   either the force clause or the residual clause, a conviction under the 

14   state statute is not categorically a crime of violence and cannot serve 

15   as a predicate offense. See id.   

16          Under  the  categorical  approach  we  must  confine  our  inquiry 

17   to  the  legal  elements  of  the  state  statute  without  at  all  considering 

18   the  facts  of  the  underlying  crime.  The  Supreme  Court  has  set  forth 

19   two reasons for this. First, the text of the Career Offender Guideline, 

20   like  that  of  the  ACCA,  explicitly  refers  to  convictions  rather  than 

21   conduct. See Mathis v. United States, 136 S. Ct. 2243, 2252 (2016). The 

22   Career  Offender  Guideline  directs  the  sentencing  court  to  consider 

23   whether the offender “has at least two prior felony convictions of . . . 
     12                                                                  15‐1518‐cr


 1   a  crime  of  violence,”  U.S.S.G.  § 4B1.1(a),  which  indicates  that  “the 

 2   sentencer  should  ask  only  about  whether  the  defendant  had  been 

 3   convicted  of  crimes  falling  within  certain  categories,  and  not  about 

 4   what  the  defendant  had  actually  done,”  Mathis,  136  S.  Ct.  at  2252 

 5   (internal quotation marks and citation omitted). 

 6          Second,  by  focusing  upon  the  legal  elements,  rather  than  the 

 7   facts  of  the  offense,  the  sentencing  court  “avoids  unfairness  to 

 8   defendants.”  Id.  at  2253.    “Statements  of  ‘non‐elemental  fact’  in  the 

 9   records of prior convictions [such as the precise manner in which the 

10   crime  was  committed]  are  prone  to  error  precisely  because  their 

11   proof  is  unnecessary.”  Id.  (citation  omitted).  Defendants  therefore 

12   may have little incentive to ensure the correctness of those details of 

13   earlier  convictions  that  could  later  trigger  the  unforeseen  career 

14   offender enhancement. 

15          Occasionally,  however,  a  state  statute  will  criminalize 

16   multiple  acts  in  the  alternative.  Where  this  occurs,  courts  may 

17   employ what is known as the modified categorical approach. But the 

18   Supreme  Court  has  emphasized  that  the  modified  categorical 

19   approach is available only where the state statute is “divisible” into 

20   separate  crimes.  Descamps,  122  S.  Ct.  at  2281‐82;  see  also  Flores  v. 

21   Holder, 779 F.3d 159, 165‐66 (2d Cir. 2015). A statute is divisible if it 

22   “list[s]  elements  in  the  alternative,  and  thereby  define[s]  multiple 

23   crimes” but is not divisible if it instead lists “various factual means of 
     13                                                                15‐1518‐cr


 1   committing  a  single  element.”  Mathis,  136  S.  Ct.  at  2249  (emphases 

 2   added).  

 3          When  a  statute  is  divisible,  a  court  employing  the  modified 

 4   categorical  approach  can  then  peer  into  the  record  to  see  which  of 

 5   the  multiple  crimes  was  implicated.  But  the  court  may  discern  this 

 6   only  from  “a  limited  class  of  documents  (for  example,  the 

 7   indictment,  jury  instructions,  or  plea  agreement  and  colloquy)  to 

 8   determine  what  crime,  with  what  elements,  a  defendant  was 

 9   convicted  of.”  Id.  Once  that  determination  is  made,  the  modified 

10   categorical  approach  is  at  an  end  and  the  court  must  apply  the 

11   categorical  approach  to  the  legal  elements  of  the  appropriate 

12   criminal offense. Id. 

13          New  York’s  first‐degree  robbery  statute  is  divisible  and 

14   therefore  subject  to  the  modified  categorical  approach.  New  York 

15   defines robbery as “forcibly stea[ling] property.” N.Y. Penal Law §§ 

16   160.00–.15.  There  are  four  categories  of  first‐degree  robbery, 

17   depending on whether: the perpetrator “(1) [c]auses serious physical 

18   injury to any person who is not a participant in the crime; or (2) [i]s 

19   armed  with  a  deadly  weapon;  or  (3)  [u]ses  or  threatens  the 

20   immediate  use  of  a  dangerous  instrument;  or  (4) [d]isplays  what 

21   appears to be a . . . firearm.” § 160.15; see also Flores, 779 F.3d at 166 

22   (analyzing  the  divisibility  of  New  York’s  first‐degree  sexual  abuse 

23   statute).   
     14                                                                 15‐1518‐cr


 1          In  the  typical  case  under  the  modified  categorical  approach 

 2   we  would  examine  certain  documents  in  the  record  to  ascertain 

 3   which of the four crimes Jones committed. In this instance, however, 

 4   we  are  stymied  and  unable  to  employ  the  modified  categorical 

 5   approach  because  no  one  has  produced  the  record.  Where  this 

 6   occurs,  however,  we  are  not  at  a  complete  loss.  We  instead  look  to 

 7   “the least of [the] acts” proscribed by the statute to see if it qualifies 

 8   as  a  predicate  offense  for  the  career  offender  enhancement.  See 

 9   Johnson  I,  559  U.S.  at  137.  If  so,  Jones’s  first‐degree  robbery 

10   conviction  can  serve  as  a  predicate  offense  for  the  enhancement 

11   regardless of which first‐degree robbery subpart provided the basis 

12   for his conviction. See id.  

13          Jones  identifies  the  act  of  “forcibly  stealing  property”  while 

14   “armed with a deadly weapon” as being the “least of the acts” in the 

15   statute, and we agree. See N.Y. Penal Law § 160.15(2). The question 

16   we must answer, therefore, is whether a defendant who perpetrates 

17   such  an  act  commits  a  crime  of  violence  within  the  meaning  of  the 

18   residual clause of the Career Offender Guideline. 

19          In the opinion we issued and then withdrew, prior to Beckles, 

20   we  addressed  only  the  force  clause.  We  did  not  concern  ourselves 

21   with  whether  Jones’  first‐degree  robbery  conviction  qualified  as  a 

22   crime  of  violence  under  the  Career  Offender  Guideline’s  residual 

23   clause because, consistent with the government’s concession on that 
     15                                                                    15‐1518‐cr


 1   point,  we  had  previously  held  that  the  residual  clause  was 

 2   unconstitutional in light of Johnson II. See United States v. Welch, 641 

 3   F.  App’x  37,  42‐43  (2d  Cir.  2016)  (summary  order).  Now  that  the 

 4   Supreme Court has held in Beckles that the Guidelines, regardless of 

 5   whatever  other  defects  they  may  have,  cannot  be  void  for 

 6   vagueness, 137 S. Ct. at 890, we are free to assess whether New York 

 7   first‐degree  robbery  categorically  qualifies  as  a  crime  of  violence 

 8   under the residual clause.  

 9          III.   Whether  Jones’  Conviction  Qualifies  as  a  Crime  of 

10                 Violence Under the Residual Clause 

11          We have little difficulty concluding that the “least of the acts” 

12   of  first‐degree  robbery  satisfies  the  definition  of  the  Guidelines’ 

13   residual  clause.  The  least  of  the  acts,  both  sides  agree,  is  “forcibly 

14   stealing  property”  while  “armed  with  a  deadly  weapon.”  The 

15   residual  clause  provides  that  a  crime  of  violence  includes  any 

16   offense that “ involves conduct that presents a serious potential risk 

17   of  physical  injury  to  another.”  U.S.S.G.  §  4B1.2(a)(2).  Plainly,  a 

18   robber  who  forcibly  steals  property  from  a  person  or  from  his 

19   immediate vicinity, while armed with a deadly weapon, engages in 

20   “conduct  that  presents  a  serious  potential  risk  of  physical  injury  to 

21   another.” See id. 

22          If there were any misgiving on this score, it is removed by the 

23   commentary  provision  to  the  Guidelines  in  effect  at  the  time  of 
     16                                                                                     15‐1518‐cr


 1   Jones’ sentencing, which specifically enumerated robbery as a crime 

 2   of violence.4 § 4B1.2 cmt. n.1.  

 3             Commentary  provisions  must  be  given  “controlling  weight” 

 4   unless  they:  (1) conflict  with  a  federal  statute,  (2)  violate  the 

 5   Constitution,  or  (3) are  plainly  erroneous  or  inconsistent  with  the 

 6   Guidelines  provisions  they  purport  to  interpret.  Stinson  v.  United 

 7   States, 508 U.S. 36, 45 (1993). Jones has not identified any such flaws 

 8   nor  do  we  discern  any.  Where  the  basis  for  categorizing  a  prior 

 9   conviction  as  a  crime  of  violence  is  that  the  offense  is  specifically 

10   enumerated  as  such  in  the  Career  Offender  Guideline  or  its 

11   commentary,  we  undertake  the  categorical  approach  by  comparing 

12   the  state  statute  to  the  generic  definition  of  the  offense.  See  United 

13   States v. Walker, 595 F.3d 441, 445‐46 (2d Cir. 2010). 

14             That  there  is  consensus  in  the  criminal  law  as  to  what 

15   constitutes  robbery  thus  further  convinces  us  that  the  least  of  the 

16   acts  constituting  New  York  first‐degree  robbery,  i.e.,  “forcibly 


            The relevant commentary provision specified in full:  
           4

          
         “Crime of violence” includes murder, manslaughter, kidnapping, aggravated assault, 
         forcible  sex  offenses,  robbery,  arson,  extortion,  extortionate  extension  of  credit,  and 
         burglary of a dwelling. Other offenses are included as ‘crimes of violence’ if (A) that 
         offense has as an element the use, attempted use, or threatened use of physical force 
         against the person of another, or (B) the conduct set forth (i.e., expressly charged) in 
         the  count  of  which  the  defendant  was  convicted  involved  use  of  explosives 
         (including any explosive material or destructive device) or, by its nature, presented a 
         serious potential risk of physical injury to another.  
          
     U.S.S.G. § 4B1.2 cmt. n.1 (2015). 
     17                                                                  15‐1518‐cr


 1   stealing property” while “armed with a deadly weapon,” is a crime 

 2   of  violence  under  the  residual  clause.  As  we  have  noted,  “all  fifty 

 3   states  define  robbery,  essentially,  as  the  taking  of  property  from 

 4   another  person  or  from  the  immediate  presence  of  another  person 

 5   by  force  or  by  intimidation.”  Id.  (emphasis  in  original).  Indeed,  it 

 6   would seem that, pursuant to the commentary to the former residual 

 7   clause,  robbery  of  any  degree  in  New  York  qualifies  as  a  crime  of 

 8   violence. 

 9          Jones contends nonetheless that New York’s robbery statute is 

10   broader than the generic definition. He argues, specifically, that the 

11   generic definition of robbery requires the use or threat of force in the 

12   process of asserting dominion over the property that is the subject of 

13   the  offense,  whereas  the  New  York  statute  would  be  violated  by  a 

14   robber  who  uses  or  threatens force  after  assuming  dominion  of  the 

15   property. We disagree. 

16          The  specific  language  of  the  New  York  robbery  statute  that 

17   Jones points to is that “forcible stealing” consists of (1) the “use[] or 

18   threat[]  [of]  immediate  use  of  physical  force  upon  another  person” 

19   (2)  “in  the  course  of  committing  a  larceny”  (3)  for  the  purpose  of 

20   either  “preventing  or  overcoming  resistance  to  the  taking  of  the 

21   property  or  to  the  retention  thereof  immediately  after  the  taking”  or 

22   “[c]ompelling  the  owner  of  such  property  or  another  person  to 

23   deliver up the property or to engage in other conduct which aids in 
     18                                                                    15‐1518‐cr


 1   the commission of the larceny.” N.Y. Penal Law § 160.00 (emphasis 

 2   added).  

 3          The  generic  definition  of  robbery,  however,  is  broader  than 

 4   Jones  acknowledges.  It  is  true  that  the  common  law  definition 

 5   confines robbery to the use or threat of force before, or simultaneous 

 6   to, the assertion of dominion over property and therefore comports 

 7   with Jones’ argument. See, e.g., Wayne LaFave, 3 Substantive Criminal 

 8   Law  § 20.3(e)  (2d  ed.  Supp.  2016);  Charles  E.  Torcia,  4  Wharton’s 

 9   Criminal  Law  §  463  (15th  ed.  Supp.  2016).  But  a  majority  of  states 

10   have  departed  from  the  common  law  definition  of  robbery, 

11   broadening  it,  either  statutorily  or  by  judicial  fiat,  to  also  prohibit 

12   the peaceful assertion of dominion followed by the use or threat of 

13   force. See, e.g., LaFave § 20.3(e); Torcia § 463; State v. Moore, 274 S.C. 

14   468, 480‐81 (S.C. Ct. App. 2007) (collecting state statutes and judicial 

15   decisions  that  have  departed  from  the  common  law  definition  of 

16   robbery).  Indeed,  the  Model  Penal  Code,  which  we  relied  upon  in 

17   United States v. Walker, 595 F.3d at 446, is often cited as the authority 

18   for  expanding  the  definition  of  robbery  in  this  manner,  see  LaFave 

19   § 20.3(e),  because  it  specifies  that  robbery  includes  conduct  where 

20   the initial use or threat of force occurs “in flight after the attempt or 

21   commission  [of  the  theft],”  Model  Penal  Code  § 222.1.  As  a  result, 

22   this broader definition has supplanted the common law meaning as 

23   the generic definition of robbery. See Taylor v. United States, 495 U.S. 
     19                                                                    15‐1518‐cr


 1   575, 598 (1990) (specifying that the “generic” definition of a crime is 

 2   the  “sense  in  which  the  term  is  now  used  in  the  criminal  codes  of 

 3   most states”). 

 4          Moreover,  New  York  places  two  restrictions  on  the  temporal 

 5   relationship  between  the  underlying  theft  and  the  use  or  threat  of 

 6   force  that  buttress  the  conclusion  that  its  definition  of  robbery  falls 

 7   within the generic definition of the offense: (1) force must be “in the 

 8   course of committing a larceny,” i.e., a theft, and (2) force must occur 

 9   during “immediate flight” after the taking for purposes of retaining 

10   the  property.  See  N.Y.  Penal  Law  § 160.00.  Jones  does  not  provide, 

11   and  we  are  not  aware  of,  any  authority  that  the  New  York  statute 

12   criminalizes the use of force after the robber has successfully carried 

13   the property away and reached a place of temporary safety. 

14          For all of the foregoing reasons, we easily conclude that New 

15   York’s  definition  of  robbery  necessarily  falls  within  the  scope  of 

16   generic robbery as set forth in the commentary to U.S.S.G. § 4B1.2(a). 

17   Because Jones’ argument that first‐degree robbery is not necessarily 

18   a crime of violence within the meaning of U.S.S.G. § 4B1.2(a) under 

19   the  categorical  approach  is  without  merit,  the  district  court did  not 

20   commit error, much less plain error, in sentencing Jones as a career 

21   offender. 
     20                                                                     15‐1518‐cr

 1          IV.    The Substantive Reasonableness of Jones’ Sentence 

 2          Finally,  we  reject  Jones’  argument  that  his  sentence  of  180 

 3   months  is  substantively  unreasonable.  In  assessing  the  substantive 

 4   reasonableness  of  a  sentence  for  abuse  of  discretion,  we  review 

 5   questions of law de novo and questions of fact for clear error. United 

 6   States  v.  Bonilla,  618  F.3d  102,  108  (2d  Cir.  2010)  (citation  omitted). 

 7   We  may  not  substitute  our  own  judgment  for  that  of  the  district 

 8   court and can find substantively unreasonable only those sentences 

 9   that  are  so  “shockingly  high,  shockingly  low,  or  otherwise 

10   unsupportable  as  a  matter  of  law”  that  affirming  them  would 

11   “damage  the  administration  of  justice.”  United  States  v.  Rigas,  583 

12   F.3d  108,  123  (2d  Cir.  2009).  In  the  “overwhelming  majority  of 

13   cases,” a sentence within the Guidelines range will “fall comfortably 

14   within  the  broad  range  of  sentences  that  would  be  reasonable.” 

15   United  States  v.  Perez‐Frias,  636  F.3d  39,  43  (2d  Cir.  2011)  (citation 

16   omitted). 

17          Jones’  Guidelines  range  was  210  months  to  262  months,  the 

18   top of which was lowered to 240 months, the statutory maximum for 

19   assault  of  a  federal  officer.  The  court  imposed  a  sentence  of  180 

20   months, or fifteen years, which, while substantial, was considerably 

21   below the Guidelines range.  

22          The  primary  thrust  of  Jonesʹ  argument  is  that  a  fifteen‐year 

23   sentence  is  substantively  unreasonable  for  an  assault  of  a  federal 
     21                                                                 15‐1518‐cr


 1   officer that consists solely of biting the victimʹs finger and in which 

 2   the injury was not permanent. Jonesʹ argument, however, misses the 

 3   mark.  The  district  court  specified  a  combination  of  reasons  for  the 

 4   fifteen‐year  sentence,  including:  (1)  the  need  to  encourage  respect 

 5   for the law and cooperation with law enforcement officials who are 

 6   attempting  to  carry  out  their  lawful  duties;  (2)  Jonesʹ  substantial 

 7   prior  criminal  history,  consisting  of  seven  prior  convictions,  two  of 

 8   which, in addition to the assault of the officer, resulted in him being 

 9   designated  a  career  offender;  and  (3) Jonesʹ  substantial  history  of 

10   misconduct  while  incarcerated,  including  twenty‐seven  occasions 

11   upon which he was disciplined.  

12          Jones  attempts  to  compare  his  case  to  instances  where 

13   defendants  were  convicted  of  violating  the  same  statute,  received 

14   lower  sentences,  and  arguably  committed  more  egregious  conduct. 

15   That  defendants  convicted  of  similar  or  even  more  serious  conduct 

16   received lower sentences, however, does not render Jonesʹ sentence 

17   substantively  unreasonable.  Plainly,  the  district  court  also  relied 

18   upon  Jones’  criminal  and  prison  history,  including  his  career 

19   offender status, which distinguishes this case from those to which he 

20   refers.  Under  these  circumstances,  we  cannot  say  that  Jones’ 

21   sentence was substantively unreasonable. 
    22                                                          15‐1518‐cr

1                             CONCLUSION 

2         For  the  reasons  stated  above,  we  AFFIRM  the  sentence 

3   imposed  by  the  district  court  and  REMAND  for  further 

4   consideration as may be just under the circumstances.    
                                                                                                  




 1   GUIDO
         O CALABR
                RESI, Circuit Judge, with
                                     w whom
                                          m Peter W. H
                                                     Hall, Circu
                                                               uit Judge, jo
                                                                           oins,

 2   concurrring:

 3         I believe Judge Walkeer’s opinio
                                          on states th
                                                     he law corrrectly, and
                                                                          d I concur iin

 4   its reaso
             oning and in its resu
                                 ult. I write separately
                                                       y because tthat result,, while

 5   mandatted by the law, seem
                              ms to me to be highly unjust, an
                                                             nd little sho
                                                                         ort of absu
                                                                                   urd.

 6   To expllain why I think so, let me givee the facts aand proced
                                                                  dural histo
                                                                            ory of this case

 7   in a way
            y that is slightly diffferent from
                                             m the majorrity opinio
                                                                  on—which
                                                                         h, howeverr, is

 8   also corrrect, and in
                        i which, as
                                 a noted ab
                                          bove, I join
                                                     n, fully.

 9       A. Backgroun
            B       nd 

10         Corey
           C     Jones is a now--39-year-old man wiith an I.Q. of 69.1 Wh
                                                                        hile at a

11   residential reentry
                       y center (“
                                 “RRC”), fin
                                           nishing a n
                                                     nearly eigh
                                                               ht-year sen
                                                                         ntence for

12   felony possession
            p        n of a firearrm, (he wa
                                           as five mon
                                                     nths’ shy o
                                                               of his sched
                                                                          duled

13   release)), Jones alleegedly gru
                                   umbled a threat
                                            t      and was insoleent to a staaff membeer.

14   The stafff memberrs called th
                                 he federal marshals
                                            m        tto take custody of Jon
                                                                           nes, who

15   resisted
            d arrest. Th
                       he marshalls conceded that, durring his reesistance, Jo
                                                                             ones neverr

16   stepped
           d towards, kicked, orr punched them. Non
                                                  netheless, as they were trying to

17   lower his
           h head to the groun
                             nd, the han
                                       nd of the m
                                                 marshal wh
                                                          ho was app
                                                                   prehending


           1  This I.Q. sscore is con
                                    nsidered too be in thee “mentally
                                                                    y deficientt” range off 
     intellecttual functiioning, bellow the gennerally acccepted ran
                                                                   nge for “inttellectual 
     disability,” which h is an I.Q. score of approximattely 70‐75. See Dist. CCt. Dkt. 466–1
     at 5, Jon
             nes Sentencing Mem    morandum, Exhibit A   A, “Sentenccing Memo  o Letter of Dr.
     Sanford d L. Drob”,, at 5. 

                                                 1
                                                                                              




 1   Jones slipped down Jones’ face, and Jones bit him, causing the finger to bleed.

 2   Shortly thereafter, Jones said, “I give,” and was arrested and taken away. The

 3   marshal provided a sworn affidavit indicating that he suffered no loss because of

 4   the injury and that he did not request damages. At trial, the bite was described

 5   by the prosecutor as “not the most serious wound you’ll ever see.”

 6         Pursuant to a single-count indictment for assaulting a federal officer, Jones

 7   was found guilty in violation of 18 U.S.C. § 111(a)(1)–(b). Under the Guidelines

 8   as they were then calculated, and as described in Judge Walker’s opinion, Jones

 9   faced a sentence of between 210–240 months, (seventeen-and-one-half to twenty

10   years), with the high end being the statutory maximum. This calculation was

11   based on Jones’ designation as a career offender, a status that was triggered by

12   two earlier convictions: (i) an assault in which the then twenty-year-old Jones

13   shot a man in the leg, which later needed to be amputated, and (ii) a conviction

14   for first-degree robbery in New York, a crime Jones committed when he was

15   sixteen years old.2

16         The district court, applying what it believed was the law of this circuit as it

17   stood at that time, found that Jones’ robbery conviction constituted a “crime of


           2 A defendant’s youthful offender adjudications are, for the purposes of the 
     relevant Guidelines calculations, deemed “‘adult convictions’ [where the 
     defendant] (1) pleaded guilty to both felony offenses in an adult forum and (2) 
     received and served a sentence of over one year in an adult prison for each 
     offense.” See United States v. Jones, 415 F.3d 256, 264 (2d Cir. 2005). 

                                              2
                                                                                              




1   violence” under the categorical approach to the Sentencing Guidelines. See

2   United States v. Spencer, 955 F.2d 814, 820 (2d Cir. 1992) (holding that, under the

3   law of New York, the crime of attempted third-degree robbery constitutes a

4   “crime of violence” for the purposes of the “force clause” of the Sentencing

5   Guidelines), abrogated by Johnson v. United States, 559 U.S. 133 (2010) (Johnson I);

6   see also United States v. Reyes, 691 F.3d 453 (2d Cir. 2012) (per curiam).3 Given this


          3   A crime of violence, along with other factors, serves as a predicate 
    requiring a district court to sentence a defendant as a “career offender” subject to 
    an increased sentencing spectrum. See U.S. Sentencing Guidelines Manual 
    § 4B1.1(a) (U.S. Sentencing Comm’n Nov. 2014) (U.S.S.G.) (defining “career 
    offender” as a defendant who is (1) “at least eighteen years old at the time [he] 
    committed the instant offense of conviction;” (2) his “instant offense of 
    conviction is a felony that is . . . a crime of violence;” and (3) he “has at least two 
    prior felony convictions of . . . a crime of violence.”) . 
            
           As described in Judge Walker’s opinion, there were, at the time of Jones’ 
    sentencing, two clauses in the Sentencing Guidelines, either of which could 
    define a “crime of violence.” These two clauses are referred to as the “force 
    clause,” and the “residual clause.” The “force clause” specifies that a crime of 
    violence is a felony that “has as an element the use, attempted use, or threatened 
    use of physical force against the person of another.” U.S.S.G. § 4B1.2(a)(1). The 
    “residual clause” comes at the end of a second set of enumerated offenses, and 
    provides that a crime of violence also includes any offense that “otherwise 
    involves conduct that presents a serious potential risk of physical injury to 
    another.” Id. § 4B1.2(a)(2).  
            
           In Spencer, we had held that, under the force clause, third‐degree robbery, 
    as defined by New York law, was a crime of violence. After the Supreme Court’s 
    analysis of the force clause in Johnson I, however, we held that battery, as defined 
    by the state of Florida, was not a crime of violence. Reyes, 691 F.3d 453. In Reyes, 
    we noted Johnson I’s dictate that, to constitute a “crime of violence” under the 

                                               3
                                                                                                    




 1   holding
           g, and beca
                     ause Jones’’ prior con
                                          nviction forr assault ceertainly co
                                                                            onstituted a

 2   crime of
           o violence,, the districct court deetermined that the caareer offen
                                                                             nder statuss

 3   applied
           d. Absent Jo
                      ones’ desig
                                gnation ass a career o
                                                     offender, h
                                                               his Guidelin
                                                                          nes senten
                                                                                   nce

 4   range would
           w     havee been betw
                               ween 36 an
                                        nd 48 mon
                                                nths (or thrree to fourr years),

 5   instead of the ran
                      nge of 210-2
                                 240 month
                                         hs, or the seeventeen-aand-one-h
                                                                        half years to
                                                                                    o

 6   twenty years thatt the court deemed ap
                                          pplicable.

 7          Departing
            D         downward significa
                                       antly from
                                                m the Guidelines, Ju
                                                                   udge Garaaufis

 8   sentencced Jones to
                       o fifteen yeears.

 9       B. Doctrinal D
            D         Developm
                             ments and IImpact on Sentencin
                                                          ng 

10          Ju
             udge Gara
                     aufis’ opiniion rested on his inteerpretation
                                                                 n of the ap
                                                                           pplication o
                                                                                      of

11   the forcce clause to
                        o New Yorrk State’s definition
                                            d          o
                                                       of robbery
                                                                y. Because JJudge

12   Garaufiis was of th
                       he view th
                                hat first-deg
                                            gree robbeery was a ccrime of viiolence un
                                                                                     nder

13   the forcce clause ev
                        ven after Johnson
                                  J       I, Ju
                                              udge Garaaufis did n
                                                                 not addresss the

     categorical approach, a crim   me must in  nvolve the “use of ph  hysical forcce,” and 
     found that battery   y did not mmeet that d definition. Id. at 460. Even afterr Spencer, iit 
     was an open quesstion whetther first‐degree robb       bery was aa crime of v  violence. A
                                                                                              After 
     Reyes, thhat questio on depend  ded on wheether the u  use of physsical force was, indeed, 
     presentt in the New  w York deefinition off that crimee.  
             
            Juudge Gara  aufis held tthat the rea asoning off Spencer mmeant that first degreee 
     robbery y was a crim me of violence. In ou  ur former, withdraw  wn opinion  n, we held, for 
     reasonss similar to o those given in Reyess, that firstt‐degree ro obbery waas not. Cf., 
     United S States v. Yaates, No. 16
                                     6‐3997, 201 17 WL 34022084 (6thC  Cir. Aug 9, 2017) 
     (findingg in analog gous circum mstances tthat the forrce clause does not aapply). Alll of 
     that ana alysis, howwever, wass with resp   pect to the force clausse, not thee co‐extant – 
     and herre essential – residua   al clause. 

                                                   4
                                                                                               




 1   additional possible determinant of a crime of violence now at issue before us: the

 2   “residual clause.”

 3         After Jones’ initial sentencing, but before we heard Jones’ appeal, the

 4   Supreme Court found language in the Armed Career Criminal Act (“ACCA”)

 5   which was identical to the language used in the residual clause of the

 6   Guidelines—the lynchpin clause undergirding the authority of Jones’ current

 7   sentence—to be unconstitutionally vague. Johnson v. United States, 135 S. Ct. 2551,

 8   2557 (2015) (Johnson II). Subsequent to Johnson II, most federal courts of appeals

 9   to decide the issue found that, given the Supreme Court’s decision, the residual

10   clause was also unconstitutionally vague. See United States v. Pawlak, 822 F.3d

11   902, 907-11 (6th Cir. 2016); United States v. Hurlburt, 835 F.3d 715, 725 (7th Cir.

12   2016); United States v. Calabretta, 831 F.3d 128, 137 (3d Cir. 2016); United States v.

13   Madrid, 805 F.3d 1204, 1210 (10th Cir. 2015); but see United States v. Matchett, 802

14   F.3d 1185, 1193-96 (11th Cir. 2015).

15         As a result—with the application of the force clause to Jones in doubt as a

16   result of Johnson I, and with the residual clause struck down across several

17   circuits as a result of Johnson II—any number of defendants were found not to

18   have committed crimes of violence, either as a matter of first instance, or on

19   appeal, for purposes of determining their career offender status under the

20   Guidelines. Accordingly, they were resentenced (or sentenced in the first



                                                5
                                                                                                   




 1   instancee) to lowerr sentencess. We are told
                                             t    the go
                                                       overnmentt is not chaallenging th
                                                                                       hese

 2   lower seentences.

 3       C. Removal o
            R        f the Resid
                               dual Clausse from th
                                                  he Guideliines 

 4          The
            T Sentencing Comm
                            mission, in
                                      n light of th
                                                  he decision
                                                            ns of severral courts o
                                                                                  of

 5   appealss grounded
                     d on the Su
                               upreme Co
                                       ourt’s deciision in Johhnson II, rev
                                                                          vised the

 6   Guideliines and reemoved th
                               he residual clause as a basis forr future sen
                                                                           ntencing. ((See

 7   Majority Opinion
                    n, n.1).

 8       D. Procedural
            P        l History in
                                n this Cou
                                         urt 

 9          We
            W heard Jones’ appeeal after Johnson II, an
                                                      nd we held
                                                               d: (i) that, under John
                                                                                     nson

10   I, the fo
             orce clause was not applicable
                                 a          to
                                            t him; (ii)) (like seveeral of our sister circu
                                                                                          uits)

11   that thee other posssible grou
                                  und for Jon
                                            nes’ career offender sstatus, the residual

12   clause, was uncon
                     nstitutiona
                               al, pursuan
                                         nt to Johnsoon II; and, (iii) that, aas a result,

13   Jones’ robbery
            r       con
                      nviction did not qua
                                         alify as a predicate viiolent offeense underr the

14   Guideliines. We th
                      herefore orrdered Jon
                                          nes’ sentencce vacated
                                                               d and sent the case baack

15   for reseentencing. We
                        W expresssly instruccted the diistrict courrt that, in rresentencin
                                                                                          ng

16   Jones, itt should no
                        ot treat him
                                   m as a careeer offendeer.

17          Before
            B      the district
                       d        cou
                                  urt resenteenced Jonees, howeveer, the Suprreme Courrt

18   granted
           d certiorari in Beckles v.
                                   v United States,
                                            S       137 SS. Ct. 886 ((2017), to cconsider

19   whether the langu
                     uage that, in Johnson II it had d
                                                     deemed un
                                                             nconstitutio
                                                                        onally vag
                                                                                 gue

20   in a statute, was allso void fo
                                   or vagueneess when th
                                                       he identicaal languag
                                                                           ge was


                                                 6
                                                                                            




 1   employed in the Guidelines. In view of the Supreme Court’s action, we withdrew

 2   our opinion, and suspended resentencing pending the Beckles decision.

 3   Interestingly, at least one district court, in an independent case, had already

 4   granted a motion for resentencing in light of our now-recalled decision. Miles v.

 5   United States, No. 11-cr-581, 2016 WL 4367958 (S.D.N.Y. Aug 15, 2016).

 6         In Beckles, the Supreme Court held the relevant clause of the Guidelines not

 7   to be unconstitutionally vague.4 Hence, the clause remained applicable to cases

 8   like the one before us.

 9         As a result, we are bound to consider Jones’ earlier convictions on the basis

10   of the revived (but no longer extant, since it has been removed by the Sentencing

11   Commission) residual clause. Under that clause, we today correctly find that

12   Jones’ robbery conviction constituted a crime of violence and, as such, served as

13   a predicate offense which—together with his assault convictions—categorically

14   renders Jones a career offender. He was, therefore, correctly subject to the

           4    The Supreme Court held as it did based on the history of discretion in 
     sentencing before the Guidelines and the discretionary nature of the Guidelines 
     themselves. My concern with our holding today does not dispute the correctness 
     of the Court’s decision. That the Court’s decision was unexpected, however, 
     cannot be doubted. Between Johnson II and Beckles, courts of appeals, prosecutors, 
     and the Sentencing Commission took actions which assumed a different result. 
     Indeed, the Justice Department had taken the position that Johnson II governed 
     Beckles, and the Supreme Court had to appoint special counsel to present the 
     opposite view. It is that unexpectedness and what happened between Johnson II 
     and Beckles that is, in significant part, responsible for making today’s result so 
     troubling to me. 

                                                7
                                                                                              




 1   sentenccing guidellines of 210
                                  0–240 mon
                                          nths on thee basis of w
                                                                which the d
                                                                          district

 2   court—
          —albeit, perrhaps incorrrectly rely
                                            ying on thee force clau
                                                                  use rather than the

 3   residua
           al clause— had impo
                             osed his oriiginal senttence of fiffteen yearss.

 4         Because
           B       tha
                     at sentencee was correectly based
                                                     d on the G
                                                              Guidelines as we now
                                                                                 w

 5   hold theey stood when
                      w    the district
                               d        court sentenceed Jones, w
                                                                we now afffirm that

 6   sentencce. We also
                      o hold that, given thee applicablle Guidelin
                                                                 nes, the sen
                                                                            ntence

 7   imposed—which departed significanttly downw
                                               ward from these appllicable

 8   Guideliines—was not substa
                              antively un
                                        nreasonable.

 9       E. DISCUSSI
            D      ION 

10         I agree thatt the senten
                                  nce is not substantiv
                                             s        vely unreassonable; bu
                                                                           ut I believee

11   the resu
            ult to be clo
                        ose to absu
                                  urd.

12         Jo
            ones was about
                     a     to bee released when he ccommitted
                                                            d a crime w
                                                                      whose full

13   nature and
            a signifiicance the district co
                                          ourt is betteer able to eevaluate th
                                                                             han we. Th
                                                                                      he

14   district court deciided on a fifteen-yea
                                  f         ar sentencee. Perhaps this senten
                                                                            nce was baased

15   on its view of Jones’ prior crriminal activity, and
                                                       d on Jones’’ dangerou
                                                                           usness.

16   Perhapss the senteence, deparrting down
                                           nward nottably from
                                                             m the Guideelines, wass,

17   howeveer, imposed
                     d because the districct court bellieved thatt, given those

18   Guideliines, it had
                       d gone dow
                                wn as much as it felt it reasonaably could..

19         The
           T fact is that
                     t    we do
                              o not know
                                       w what sen
                                                ntence the d
                                                           district cou
                                                                      urt would

20   have deeemed app
                    propriate iff Jones had
                                          d been sub
                                                   bject to diffferent Guidelines. H
                                                                                   Had



                                               8
                                                                                           




 1   our opinion come down slightly earlier, as did those of most other circuits

 2   dealing with similar issues, Jones would have been resentenced pursuant to a

 3   substantively lower Guidelines range. We would, then, know what sentence

 4   would have seemed appropriate to the district court in those circumstances. Had

 5   that sentence been lower—as it apparently was in any number of other cases in

 6   other circuits—the Government apparently would not have objected to it. Had

 7   Jones committed his crime under the currently existing Guidelines, (i.e., in which

 8   the residual clause has been removed by the Sentencing Commission), and

 9   assuming that we would have read the force clause not to apply (as we did in

10   our earlier, now-retracted opinion), the district court would have had, again, the

11   opportunity to gauge Jones’ degree of dangerousness under a very different set

12   of Guidelines than those we, today, finally conclude it correctly applied at

13   sentencing.

14         Because we (advisedly) withdrew our earlier opinion in light of the

15   Supreme Court’s grant of certiorari in Beckles, and because of the Supreme Court’s

16   ultimate decision in Beckles, I agree that we now are bound to affirm Jones’

17   original sentence. This means that, as a result of timing quirks (his appeal to us

18   was slightly too late, leading to our decision to pull our earlier opinion), Jones

19   receives a very, very high sentence in contrast with almost every similarly

20   situated defendant.



                                               9
                                                                                                




 1         What is more—and this may be the true source of my sense of absurdity—

 2   there appears to be no way in which we can ask the district court to reconsider

 3   the sentence it ordered in view of the happenstances that have worked against

 4   Jones, and in view of its assessment of Jones’ crimes and of its downward

 5   departure.

 6         Were this a civil case, there would be any number of ways of letting the

 7   lower court revisit matters.5 But, as far as I have been able to discern, there is no

 8   way for us to send this back to the district court and ask it to tell us what I

 9   believe should determine Jones’ sentence:

10         In the light of sentences that other similarly guilty defendants have

11         received, and in the light of Jones’ own situation, both of which you, as

12         a district judge, are best suited to determine, what is the sentence that

13         you deem appropriate in this case?

14         I find our inability to learn this to be both absurd and deeply troubling. I

15   believe our affirmance is correct, and that we can do no other. I hope, however,




            
           5  For example: Federal Rule of Civil Procedure 60(b)(6) provides a court 
     with the power to entertain a motion to relieve a party from a final judgment for 
     “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). To similar effect, 
     Rule 60(d) states that a court has the power to “entertain an independent action 
     to relieve a party from a judgment, order, or proceeding.” Id. 60(d)(1).  

                                                10
                                                                                           




1   that somewhere, somehow, there exists a means of determining what would, in

2   fact, be an appropriate sentence for Jones. 6




           
          6  After our opinion was issued, it was called to our attention that 28 U.S.C. 
    § 2106 permits affirmances and remands for further proceedings in the interest of 
    justice, and has been applied in criminal situations, United States v. Guiliano, 644 
    F.2d 85, 89 (2d Cir. 1981); United States v. Robin, 553 F.2d 8 (2d Cir. 1977) (en 
    banc); see also United States v. Algahaim, 842 F.3d 796, 800 (2d Cir. 2016) (affirming 
    a sentence but remanding for further consideration of that sentence, without 
    making express reference to § 2106). We have now altered our disposition in this 
    case to that effect. This altered disposition may permit the district court to 
    reconsider the sentence imposed and thereby go a long way to avoid the 
    absurdity, which this opinion has suggested. 

                                              11